Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (US D365,566 S) in view of Nazarian (US 10,279,645 B1).
	Regarding claim 1, Cantrell discloses a personal electronic device carrier being configured to facilitate viewing of a display screen, said assembly comprising: a housing having a rear wall (Figure 7), a bottom wall (Figure 5), a first lateral wall (Figure 3) and a second lateral wall (Figure 4), said housing having a front side being open and forming an access into an interior of said housing (Figure 1), said interior being configured to removably receive a personal electronic device (see Title), said bottom wall having a distal edge with respect to said rear wall (see Figures), said distal edge lying in a vertical plane being oriented perpendicular to a top side of said bottom wall (see Figures), wherein said first lateral wall and said second lateral wall each having a forward edge being angled forwardly from a top toward said bottom wall (see Figures), wherein a depth of said first arid second lateral walls is greater adjacent to said bottom wall than adjacent to said top wall (see Figures), a respective top end of each of the first lateral wall and the second lateral wall being adjacent to a top of the housing such that the first lateral wall and the second lateral wall are configured to be positioned adjacent to and extend along full lengths of lateral side of the personal electronic device (see Figures); and a coupler (see Figures) being attached to a back side of said rear wall, said coupler being configured to removably couple said housing to louvers of a car vent.
Cantrell fails to disclose a top wall, said top wall being attached to and extending outwardly from said rear wall, said top wall extending through said vertical plane to shade said interior of said housing.
Nazarian teaches that it was already known in the art for a mobile device carrier like that of Cantrell to include a top wall (112) attached to and extending outwardly from a rear wall thereof, the top wall protruding further outwardly than a bottom wall of the carrier (see Figure 1) so as to provide the mobile device with protection from overheating in the sun and allow a user to more easily view the screen without sun glare (see Abstract and col. 4 lines 32-35). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Cantrell assembly with a top wall shade like that of Nazarian, attached to the rear wall and extending outwardly further than the bottom wall thereof, the motivation being to protect the mobile device from overheating and reduce sun glare, as taught by Nazarian.
Regarding claims 2 and 3, Cantrell as modified above includes the personal electronic device carrier and shade combination assembly according to claim 1, wherein said top wall is angled upwardly from said rear wall such that an angle formed between said rear wall and said top wall within said housing being an obtuse angle less than 135 degrees, as taught by Nazarian (see Figure 1).



Regarding claim 6, Cantrell as modified above includes the personal electronic device carrier and shade combination assembly according to claim 1, but fails to include wherein said coupler is pivotable with respect to said rear wall to facilitate altering an orientation of said front side relative to the car vent. The hook as shown by Cantrell does not appear to pivot. Nazarian teaches a car vent mount (114) that is pivotally attached (via 110) to the rear of a personal electronic device carrier and moves air from the vent to the electronic device to keep it cool (see Nazarian col. 4 lines 16-20). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have replaced the hook mount of Cantrell with a pivotable vent mount like that of Nazarian, the motivation being to move air from the vent to the electronic device to keep it cool, as taught by Nazarian.
Regarding claim 10, Cantrell as modified above includes the personal electronic device carrier and shade combination assembly according to claim 1, wherein said bottom wall has an aperture extending therethrough, as taught by Cantrell (see Figures).
5.	Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (US D365,566 S) in view of Nazarian (US 10,279,645 B1) as applied above, further in view of Barnett (US 2003/0047578 A1) and Owens (US 8,360,378 B1).
Regarding claim 7, Cantrell as modified above includes the personal electronic device carrier and shade combination assembly according to claim 1, but fails to include wherein a rear pad is attached to said back side of said rear wall, said rear pad comprising a magnet.

Barnett teaches that it was already known in the art to provide a magnetic pad (34 and 36) on the back and bottom of an article in order to attach the article to various surfaces. Ownes teaches that it was also known in the art to use a magnet (58) to attach a portable electronic device carrier like that of Cantrell to a metal golf cart surface. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Cantrell assembly with rear and bottom magnets, as taught by Barnett, the motivation being to attach the assembly to various metal surfaces, where Owens shows such use was already known.
Regarding claim 8, Cantrell as modified above includes the personal electronic device carrier and shade combination assembly according to claim 7, wherein said rear pad is positioned below said coupler (there is no other place on the Cantrell rear wall for the magnet to be placed).
Regarding claim 11, Cantrell as modified above includes the personal electronic device carrier and shade combination assembly according to claim 9, wherein said bottom wall has an aperture extending therethrough, as taught by Cantrell (see Figures).
Allowable Subject Matter
6.	Claim 15 is allowed.
7.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant’s arguments filed 1/26/22 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/14/22